 

--------------------------------------------------------------------------------

Exhibit 10.1










 
THIRD AMENDMENT TO CREDIT AGREEMENT
 
Dated as of May 13, 2013
 
among
 
CELADON GROUP, INC.,
 
as Borrower,
 
BANK OF AMERICA, N.A.,
 
as Administrative Agent, Swing Line Lender
and L/C Issuer,
 
and
 
The Other Lenders Party Hereto
 
__________________________
 
WELLS FARGO BANK, N.A.
 
as Syndication Agent
 
__________________________
 
BANK OF AMERICA, N.A.
 
as Sole Bookrunner and Sole Lead Arranger
 

 
 

--------------------------------------------------------------------------------

 

THIRD AMENDMENT TO
CREDIT AGREEMENT
 


THIS THIRD AMENDMENT TO CREDIT AGREEMENT (“Third Amendment”) is made as of
the 13th day of May, 2013, among CELADON GROUP, INC. (“Borrower”), the lenders
parties hereto (the “Lenders”) and BANK OF AMERICA, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer.


Witnesseth:
 
WHEREAS, as of December 7, 2010, the parties hereto entered into a certain
Credit Agreement, as amended (as amended, the “Agreement”); and


WHEREAS, the parties desire to further amend the Agreement to, among other
things, increase the Aggregate Commitments, all as herein provided;


NOW, THEREFORE, in consideration of the premises, and the mutual promises herein
contained, the parties agree that the Agreement shall be, and it hereby is,
amended as provided herein and the parties further agree as follows:


Part I.  Amendatory Provisions


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


1.01.           Defined Terms.
 
Section 1.01 of the Agreement is hereby amended by substituting the following
new definitions in lieu of the existing like definitions:
 
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Lease Adjusted Total Debt to EBIDTAR Ratio (the “Financial
Covenant”) as set forth in the most recent Compliance Certificate received by
Agent pursuant to Section 6.02(b):
 
 
THIRD AMENDMENT TO CREDIT AGREEMENT 
Page 1

--------------------------------------------------------------------------------

 


Applicable Rate
 
Pricing
Level
Financial
Covenant
Commitment
Fee
LIBOR
Floating
Rate +
Eurodollar
Rate +
Letters
of Credit
Base
Rate +
1
Less than 3.25 to 1.00
.075%*
.75%
.75%
.75%
-0-
2
Greater than or equal to 3.25 to 1.00 but less than 3.50 to 1.00
.10%*
1.00%
1.00%
1.00%
-0-
3
Greater than or equal to 3.50 to 1.00 but less than 3.75 to 1.00
.125%*
1.125%
1.125%
1.125%
-0-
4
Greater than or equal to 3.75 to 1.00
.15%*
1.375%
1.375%
1.375%
-0-



 
*
At times during which the sum of the Outstanding Amount of Committed Loans plus
the Outstanding Amount of
Letter of Credit Obligations is equal to or greater than $50,000,000, the
Commitment Fee shall be Zero.



Any increase or decrease in the Applicable Rate resulting from a change in the
Financial Covenant shall become effective commencing on the 5th Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section,  then, upon the request of
the Required Lenders, Pricing Level 3 shall apply commencing on the 5th Business
Day following the date such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered.  The Applicable Rate in effect from May 13, 2013 until
the 5th Business Day following Agent’s receipt of a Compliance Certificate for
the fiscal quarter ending March 31, 2013 shall be determined based upon Pricing
Level 1.


Notwithstanding anything to the contrary contained in this definition, the
determination of Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).


“Asset Coverage Ratio” means, with respect to Borrower and the other Loan
Parties on a consolidated basis for any period, the ratio of (a) the sum of
(i) the net book value of accounts receivable less than 90 days past due, plus
(ii) 70% of the net book value of tractors and trailers not subject to any Lien
(other than Liens in favor of the Agent), to (b) Total Outstandings.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 
THIRD AMENDMENT TO CREDIT AGREEMENT 
Page 2

--------------------------------------------------------------------------------

 
 
“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate or the successor thereto if the
British Bankers Association is no longer making a LIBOR rate available
(“LIBOR”), as published by Reuters (or other commercially available source
providing quotations of LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Base Rate” for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period.
 
“Fixed Charge Coverage Ratio” means, with respect to Borrower and its
Subsidiaries on a consolidated basis for any consecutive period of four fiscal
quarters, the ratio of (a) the sum for such period of (i) EBITDAR, minus (ii)
dividends and distributions to shareholders declared or paid, to (b) the sum for
such period of (i) Interest Expense, plus (ii) cash taxes, plus (iii) scheduled
principal payments of Indebtedness, plus (iv) Rent Expense.
 
“LIBOR Base Rate” means, for any day the rate per annum equal to the British
Bankers Association LIBOR Rate or the successor thereto if the British Bankers
Association is no longer making a LIBOR Rate available ("LIBOR"), as published
by Reuters (or other commercially available source providing quotations of LIBOR
as designated by Administrative Agent from time to time) at approximately 11:00
a.m., London time, on such day, for Dollar deposits (for delivery on such day)
with a term of one day. If such rate is not available at such time for any
reason, then the "LIBOR Base Rate" for such day shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on such day in same day funds in the approximate amount of
the LIBOR Floating Rate Loan being made, continued or converted by Bank of
America and with a term of one day would be offered by Bank of America's London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) on such day.
 
“Maturity Date” means May 13, 2018; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.

 
THIRD AMENDMENT TO CREDIT AGREEMENT 
Page 3

--------------------------------------------------------------------------------

 


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, any Banking Services
Obligations, and all obligations under a Swap Contract of a Loan Party to a
Lender, its Affiliates or a counterparty to a Swap Contract if at the date of
entering into such Swap Contract such counterparty was a Lender or a Lender’s
Affiliate, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that Obligations of a Loan Party shall exclude any Excluded Swap Obligations
with respect to such Loan Party.
 
Section 1.01 of the Agreement is hereby amended by adding the following new
definitions to the Agreement:


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act (or the application or official interpretation thereof) by virtue
of such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the Guaranty
of such Guarantor, or grant by such Guarantor of a Lien, becomes effective with
respect to such Swap Obligation.  If a Swap Obligation arises under a master
agreement governing more than one Swap Contract, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to Swap Contracts
for which such Guaranty or Lien is or becomes excluded in accordance with the
first sentence of this definition.


“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.


ARTICLE VI


AFFIRMATIVE COVENANTS


6.12.           Financial Covenants.  Section 6.12 of the Agreement is hereby
amended by substituting the following new Section 6.12 in lieu of the existing
Section 6.12.
 
6.12         Financial Covenants.
 
(a)           Lease Adjusted Total Debt To EBITDAR Ratio.  Maintain on a
consolidated basis the Lease Adjusted Total Debt to EBITDAR Ratio not exceeding
4.00 to 1.00 as of any fiscal quarter end.
 

 
THIRD AMENDMENT TO CREDIT AGREEMENT 
Page 4

--------------------------------------------------------------------------------

 
 
This ratio will be calculated at the end of each reporting period for which this
Agreement requires Borrower to deliver financial statements, using the results
of the twelve-month period ending with that reporting period.
 
(b)           Fixed Charge Coverage Ratio. Maintain on a consolidated basis a
Fixed Charge Coverage Ratio of not less than 1.00 to 1.00 as of each fiscal
quarter end.
 
This ratio will be calculated at the end of each reporting period for which this
Agreement requires Borrower to deliver financial statements, using the results
of the twelve-month period ending with that reporting period.


(c)           Asset Coverage Ratio.  Not permit the Asset Coverage Ratio to be
less than 1.10 to 1.00 at any time.  The Asset Coverage Ratio will be calculated
at the end of each fiscal quarter.
 
6.15        Security Interests.  Section 6.15 of the Agreement is hereby amended
by adding the following sentence at the end thereof:
 
Notwithstanding anything contained in this Agreement or any Collateral Document,
the secured obligations of a Guarantor shall not include Excluded Swap
Obligations.
 
ARTICLE VII


NEGATIVE COVENANTS


7.02         Investments.  Section 7.02(e)(viii) of the Agreement is hereby
amended by substituting the following new Section 7.02(e)(viii) in lieu of the
existing Section 7.02(e)(viii):


(viii)           immediately after giving effect to such acquisition, Borrower
would be in pro forma compliance (without any adjustment for the target
company’s EBIT or EBITDAR) with a Lease-Adjusted Total Debt to EBITDAR Ratio of
not greater than 4.00 to 1.00 and a Fixed Charge Coverage Ratio in excess of
1.00 to 1.00;


Part II.  Schedules


The Agreement is hereby amended by substituting Schedule 2.01 to this Third
Amendment in lieu of Schedule 2.01 to the Agreement.


Part III.  Continuing Effect


Except as expressly modified herein:
 
(a)     All terms, conditions, representations, warranties and covenants
contained in the Agreement shall remain the same and shall continue in full
force and effect, interpreted, wherever possible, in a manner consistent with
this Third Amendment; provided, however, in the event of any irreconcilable
inconsistency, this Third Amendment shall control;
 

 
THIRD AMENDMENT TO CREDIT AGREEMENT 
Page 5

--------------------------------------------------------------------------------

 
 
(b)           The representations and warranties contained in the Agreement
shall survive this Third Amendment in their original form as continuing
representations and warranties of Borrower; and


(c)           Capitalized terms used in this Third Amendment, and not
specifically herein defined, shall have the meanings ascribed to them in the
Agreement.


In consideration hereof, Borrower represents, warrants, covenants and agrees
that:


(aa)         Each representation and warranty set forth in the Agreement, as
hereby amended, remains true and correct as of the date hereof in all material
respects, except to the extent that such representation and warranty is
expressly intended to apply solely to an earlier date and except changes
reflecting transactions permitted by the Agreement;


(bb)        There currently exist no offsets, counterclaims or defenses to the
performance of the Obligations (such offsets, counterclaims or defenses, if any,
being hereby expressly waived);


(cc)         Except as expressly waived in this Third Amendment, there does not
exist any Event of Default or Default; and


(dd)        After giving effect to this Third Amendment and any transactions
contemplated hereby, no Event of Default or Default is or will be occasioned
hereby or thereby.


Part IV.  Conditions Precedent


Notwithstanding anything contained in this Third Amendment to the contrary, the
Lenders shall have no obligation under this Third Amendment until each of the
following conditions precedent have been fulfilled to the satisfaction of the
Lenders:


(a)           Each of the conditions set forth in Section 4.02 of the Agreement
shall have been satisfied;


(b)           The Agent shall have received each of the following, in form and
substance satisfactory to the Agent:


(i)           This Third Amendment, duly executed by Borrower, the Agent and the
Lenders in the form approved by the Agent, and a Replacement Note payable to
each Lender;
 
(ii)          A duly executed certificate of the Secretary or any Assistant
Secretary of Borrower (A) certifying as to attached copies of resolutions of
Borrower authorizing the execution, delivery and performance, respectively, of
the documents referenced in the immediately preceding subparagraph, and (B)
certifying as complete and correct as to attached copies of the Articles of
Incorporation and By-Laws, or certifying that such Articles of Incorporation or
By-Laws, have not been amended (except as shown) since the previous delivery
thereof to the Lenders;
 
 

 
  THIRD AMENDMENT TO CREDIT AGREEMENT
Page 6

--------------------------------------------------------------------------------

 
 
(iii)   A Reaffirmation of Guaranty, in the form prescribed by the Agent, duly
executed by the Guarantors;


(iv)   Satisfactory UCC search results of the Loan Parties;


(v)   An opinion of counsel to Borrower as to those matters reasonably required
by the Lenders;


(c)           All legal matters incident to this Third Amendment shall be
reasonably satisfactory to the Lenders and their counsel.


Part V.  Independent Credit Decision
 
Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender, based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Third Amendment.


Part VI.  Expenses


Borrower agrees to pay or reimburse the Agent for all reasonable expenses of the
Agent (including, without limitation, reasonable attorneys’ fees) incurred in
connection with this Third Amendment.


Part VII.  Counterparts


This Third Amendment may be executed in counterparts, each of which when so
executed shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.





  THIRD AMENDMENT TO CREDIT AGREEMENT
Page 7

--------------------------------------------------------------------------------

 


In Witness Whereof, the parties hereto have caused this Third Amendment to be
executed by their respective officers duly authorized as of the date first above
written.





  “BORROWER”    
CELADON GROUP, INC.
       
By:
/s/ William E. Meek 
Title:
CFO & Treasurer




 
THIRD AMENDMENT TO CREDIT AGREEMENT 
Page 8

--------------------------------------------------------------------------------

 

 


BANK OF AMERICA, N.A., as Administrative Agent
           
By:
/s/ Charlene Wright-Jones
Title:
Vice President









BANK OF AMERICA, N.A., as Swing Line Lender,
as L/C Issuer and as a Lender
           
By:
/s/ Michael Sands
Title:
Assistant Vice President 



 





 
THIRD AMENDMENT TO CREDIT AGREEMENT 
Page 9

--------------------------------------------------------------------------------

 

 
 
WELLS FARGO BANK, NA., a Lender
           
By:
/s/ Kyle Lacey
Title:
Vice President



 
 

 
THIRD AMENDMENT TO CREDIT AGREEMENT 
Page 10

--------------------------------------------------------------------------------

 

SCHEDULE 2.01
 
 
COMMITMENTS
AND APPLICABLE PERCENTAGES
 


 
Lender
 
Commitment
Applicable Percentage
Bank of America, N.A.
$100,000,000.00
50.00%
     
Wells Fargo Bank, N.A.
$100,000,000.00
50.00%
     
Total
$200,000,000.00
100.00%

 
 
Back to Form 8-K [form8k.htm]
 
 
THIRD AMENDMENT TO CREDIT AGREEMENT
Page 11
 

